                     Case 6:21-bk-00835-KSJ                      Doc 68         Filed 08/26/21              Page 1 of 29

                                  UNITED STATES BANKRUPTCY COURT
                               ________________
                               MIDDLE           DISTRICT OF _____________
                                                            FLORIDA

                                      __________________
                                      ORLANDO            DIVISION

IN RE:                                                                    }            CASE NUMBER:             6:21-bk-00835-KSJ

                                                                          }
MILIND SHASHI BHARVIRKAR
                                                                          }
                                                                          }            JUDGE Jennemann
                                                                          }
            DEBTOR.                                                       }            CHAPTER 11




                             DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)
                                                    FOR THE PERIOD
                          FROM         July 1, 2021           TO   July 31, 2021



   Comes now the above-named debtor and files its Monthly Operating Report in accordance with the Guidelines
established by the United States Trustee and FRBP 2015.



  Dated:    8/26/2021                                                                               /s/ Jeffrey S. Ainsworth
                                                                                                   Attorney for Debtor




            Debtor's Address                                                                       Attorney's Address
            and Phone Number:                                                                      and Phone Number:
            12219 Pescara Lane
            ___________________________                                                            1501 E. Concord Street
                                                                                                   ___________________________
            ___  _______     _____________                                                         Orlando, FL 32803
                                                                                                   ___________________________
             Orlando, FL 32827
            ___________________________                                                            ___________________________
                                                                                                             060769 FL
                                                                                                   Bar No. ____________________
                  408-667-3700
            Tel. ________________________                                                                407-894-6834
                                                                                                   Tel. ________________________



Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee.
Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the followng resources on the United States Trustee Program website,
http://www.usdoj.gov/ust/r21/reg info.htm.
1)           Instructions for Preparation Debtor's Chapter 11 Monthly Operating Report
2)           Initial Filing Requirements
3)           Frequently Asked Questions (FAQs)
                         Case 6:21-bk-00835-KSJ                              Doc 68             Filed 08/26/21                 Page 2 of 29



                      0122345ÿ78ÿ930 ÿ4 9 0ÿ3ÿ930 ÿ 0140 2 0ÿ
9ÿÿ{|}|~ÿ|ÿ|
9ÿÿ
ÿ !ÿ"#$%&'"#ÿ%()*+ÿ,-.ÿ"*ÿ'ÿ*)&&'%/ÿ$ÿ!ÿ"#$%&'"#ÿ%0%+ÿ!ÿ1'%")*ÿ23!+)-*ÿ'#+ÿ4'3!&#*ÿ3#'"#+ÿ."!"#ÿ!"*ÿ%05ÿ
                                                                                               26789ÿ                          9:8;<ÿ
                                                                                           }                                  68:ÿ
930 =ÿ>;77;7>ÿ6?ÿ26789ÿ@ 696:ABÿ                                                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ

930 =ÿ>;77;7>ÿ6?ÿ26789ÿ@;7B                                                    ÿÿÿ                   ÿÿÿÿÿÿ

ÿ68:ÿ696:Aÿ4C;D8                                                                                   

ÿ68:ÿ;7ÿ4C;D8                                                               ÿÿÿ                        
   ÿ68:ÿ4C;D8                                                                                         


ÿ68:ÿ696:Aÿ;78                                                                             

ÿ68:ÿ;7ÿ;78                                                          ÿÿ                          
   ÿ68:ÿ;78ÿ                                                                                  

                                                                                                            
EFGÿIJKLÿMNOPÿQGRSTUÿVWXWYZS[ÿ\Y]^[ÿGRSTUÿ_Y[`^a[W\W]S[bÿ

                                                                                                             
930 =ÿ7Aÿ6?ÿ26789ÿ@7A;<;A:Bÿ
930 =ÿ7Aÿ6?ÿ26789ÿ@;7Bÿ                                                                                        

         93c91c37ÿ78ÿ 0140 2 0ÿ874ÿ1  ÿ03 0ÿ410 ÿd134 4c5ÿ8 0ÿ
73cÿ 0140 2 0ÿ@86ÿ36<B
  ÿcÿ37eÿ3678ÿ7?Aÿ6ÿ;Aÿ?6ÿ89ÿ;7ÿ3CC678ÿ86ÿ89ÿ
 696:Aÿ3CC678ÿ@;ffgÿ0:eÿ;Aÿ86ÿ86ÿ6ÿ7h7iÿhBÿ
 0140 2 0ÿ874ÿ1f0fÿ410 ÿ8 ÿ93c91c37ÿ
 ÿAC:ÿ7AÿD7:8eÿ6?ÿDjeÿ898ÿ89;ÿ8878ÿ7Aÿ89ÿCC6D7e;7>ÿA6C78ÿ7AÿD68ÿÿ8ÿ7AÿC6C8ÿ86ÿ89ÿ8ÿ6?ÿ
                                                        eÿk76h:A>ÿ7Aÿ:;?
 ÿGlY[ÿmmmmmmmmmmmÿnToÿRpÿmm
                               mmmmmmmmmmmmmmmmmmmmmÿqrmmmmms            mmmmmmmmmmmmmm               mmmmmmmmmmmmÿÿ
                                                                               _W`SRau[ÿKYv]TS^aWÿÿ



                                                                       wR]SlUoÿOZWaTSY]vÿVWZRaSÿxÿy]nYzn^TUÿ

                                                                                                                ¡ÿ£¤ÿ¥¦§¨©ª«¬¥ª­«­®®¨¯¬°ª±§²³³¨°°«®¯®¡¨°¬°«±²
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 3 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 4 of 29
                            Case 6:21-bk-00835-KSJ                                 Doc 68        Filed 08/26/21             Page 5 of 29
MONTHLY OPERATING REPORT -                                                                                                                      ATTACHMENT NO. 1
INDIVDUAL




                                                               QUESTIONNAIRE
                                                                                                                                YES*            NO
1       Have any assets been sold or transferred outside the normal course of business during this
        reporting period?                                                                                                                   x
2
        Have any funds been disbursed from any account other than a debtor in possession account?                                           x
3       Are any post-petition receivables (accounts, notes, or loans) due from any relatives,
        insiders, or related party?                                                                                                         x
4       Have any payments been made on pre-petition liabilities this reporting period?
                                                                                                                                            x
5       Have any post-petition loans been received by the debtor from any party?
                                                                                                                                            x
6       Are any post-petition payroll taxes past due?
                                                                                                                                            x
7       Are any post-petition state or federal income taxes past due?
                                                                                                                                            x
8       Are any post-petition state or local sales taxes past due?
                                                                                                                                            x
9       Are any post-petition real estate taxes past due?
                                                                                                                                            x
10      Are any amounts owed to post-petition creditors/vendors delinquent?
                                                                                                                                            x
11      Are any wage payments past due?
                                                                                                                                            x
                 *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                                       INSURANCE INFORMATION
                                                                                                                                YES             NO*
1       Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
        compensation, and other necessary insurance coverages in effect?                                                    x
2       Are all premium payments current?
                                                                                                                            x
                  *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                         CONFIRMATION OF INSURANCE
                                                                                                                                Payment Amount        Delinquency
                         TYPE of POLICY              and              CARRIER                          Period of Coverage        and Frequency         Amount
Renter's Insurance                                                Homesite Insurance Co              3.10 21 to 3.10.22                               none
Auto Insurance                                                       Geico                           2.12.21 to 7.12 21         499.29-mo             none




____ Check here if United States Trustee has been listed a a Certificate Holder on all policies of insurance


                            DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Plan of Reorganization and Disclosure Statement: ____________________
                     Case 6:21-bk-00835-KSJ                  Doc 68     Filed 08/26/21   Page 6 of 29
MONTHLY OPERATING REPORT -                                                                    ATTACHMENT NO. 2
INDIVIDUAL

                                          BANK ACCOUNT RECONCILIATIONS


Bank Account Information
                                                              Account        Account      Account       Account
                                                                #1             #2           #3            #4

Name of Bank:                                             Regions          Regions

Account Number:                                           #9205             #9191

Purpose of Account (Business/Personal)                    personal         personal

Type of Account (e.g. checking)                           checking         checking


1. Balance per Bank Statement                             175.91          7,847.06

2. ADD: Deposits not credited (attach list to this report) 2,498.14      9332.72

3. SUBTRACT: Outstanding Checks (attach list)                0.00          0.00

4. Other Reconciling Items (attach list to this report)   2,628.98       11,265.30

5. Month End Balance (Must Agree with Books)               45.07          5,914.48

   TOTAL OF ALL ACCOUNTS                                                                            $ 5,959.55


Note: Attach a copy of the bank statement and bank reconciliation for each account.

Investment Account Information
                                                              Date of       Type of      Purchase       Current
          Bank / Account Name / Number                       Purchase      Instrument     Price          Value




Note: Attach a copy of each investment account statement.
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 7 of 29
                                                                                                     Case 6:21-bk-00835-KSJ                                              Doc    68 Filed 08/26/21
                                                                                                                                                                           Disbursements
                                                                                                                                                                                                                                                 Page 8 of 29
                                                                                                                                                                                February 2019




                                                                                 Repairs &                                           Medical/Dental                                 Taxes‐Per                                                                              Vehicle                                 U.S. Trustee
 DATE           Alimony       Charitable Business Expenses       Food/clothing
                                                                                   Main
                                                                                                 Insurance   IRA Cont       Leases
                                                                                                                                        pymts
                                                                                                                                                      mtg pymts   er Secured Paym
                                                                                                                                                                                      Prop
                                                                                                                                                                                                Taxes‐R/E   Taxes Other   Travel & Ente Tuition Educ       Utilities
                                                                                                                                                                                                                                                                           Expense
                                                                                                                                                                                                                                                                                      ehicle Sec Pym US Trustee
                                                                                                                                                                                                                                                                                                                  Quarterly Fees
                                                                                                                                                                                                                                                                                                                                 rof Fees Lea       Other                            NOTES


 #9205
 7/1/2021                                                                                                                                                                                                                 $      12.99                                                                                                                           apple
 7/1/2021                                                    $           40.20                                                                                                                                                                                                                                                                                   veggin out
 7/1/2021                                $          47.06                                                                                                                                                                                                                                                                                                        crossiant
 7/1/2021                                $           3.99                                                                                                                                                                                                                                                                                                        crossiant
 7/2/2021                                                    $            8.34                                                                                                                                                                                                                                                                                   foxtail
 7/2/2021                                                                                                                                                                                                                                                                                                                                       $        12.78   epsy
 7/2/2021                                                                                                                                                                                                                                                                                                                                       $         8.50   writers block
 7/2/2021                                                                                                                                                                                                                 $      20.00                                                                                                                           bp
 7/2/2021                                                    $          314.88                                                                                                                                                                                                                                                                                   costco
 7/2/2021                                                    $            0.63                                                                                                                                                                                                                                                                                   costco
 7/2/2021                                                                                                                                                                                                                                                                                                                                       $         3.57   peter brook choi
 7/2/2021                                                    $           21.30                                                                                                                                                                                                                                                                                   siegiels clothing
 7/6/2021                                                    $           15.86                                                                                                                                                                                                                                                                                   chick fil a
 7/6/2021                                                                                                                                                                                                                 $       7.53                                                                                                                           google story toy
 7/6/2021                                                                                                                                                                                                                                                                                                                                       $         7.53   google
 7/6/2021                                                    $           24.14                                                                                                                                                                                                                                                                                   publix
 7/6/2021                                                    $           40.87                                                                                                                                                                                                                                                                                   publix
 7/6/2021                                                                                                                                                                                                                                                                                                                                       $        61.00   hope membership
 7/6/2021                                                                                                                                                                                                                 $      41.00                                                                                                                           universal yums
 7/6/2021                                $          40.46                                                                                                                                                                                                                                                                                                        white wolf
 7/6/2021                                                                                                                                                                                                                 $       9.98                                                                                                                           apple
 7/6/2021                                                                                                                                                                                                                 $       8.52                                                                                                                           kid verse
 7/8/2021                                                                                                                                                                                                                 $      43.11                                                                                                                           kid verse
 7/8/2021                                                                                                                                                                                                                 $       3.20                                                                                                                           kid verse
 7/8/2021                                                                                                                                                                                                                                                                                                                                       $        50.00   cash app
 7/9/2021                                                                                                                                                                                                                 $       7.53                                                                                                                           google
7/12/2021                                                    $           20.00                                                                                                                                                                                                                                                                                   chick fil a
7/12/2021                                                                                                                                                                                                                                                                                                                                       $         0.49   hit tap
7/12/2021                                                                                                                                                                                                                                                                                                                                       $         0.51   hit tap
7/12/2021                                                                                                                                                                                                                                                                                                                                       $        30.88   westshore
7/12/2021                                                    $           40.82                                                                                                                                                                                                                                                                                   target
7/12/2021                                                                                                                                                                                                                 $      16.83                                                                                                                           apple
7/12/2021                                                                                                                                                                                                                                                                                                                                       $         0.01   international service
7/12/2021                                                                                                                                                                                                                                                                                                                                       $         0.02   international service
7/14/2021                                                                                                                                                                                                                 $       5.37                                                                                                                           google
7/14/2021                                                                                                                                                                                                                 $      52.28                                                                                                                           seven eleven
7/14/2021                                                    $           68.57                                                                                                                                                                                                                                                                                   publix
7/15/2021                                                                                                                                                                                                                 $       7.69                                                                                                                           kong mess
7/15/2021                                                                                                                                                                                                                 $      17.51                                                                                                                           hog head bar
7/15/2021                                                    $           71.96                                                                                                                                                                                                                                                                                   publix
7/15/2021                                                    $            3.09                                                                                                                                                                                                                                                                                   lake nona deli
7/15/2021                                                    $            4.24                                                                                                                                                                                                                                                                                   lake nona deli
7/16/2021                                                    $            6.86                                                                                                                                                                                                                                                                                   foxtail
7/16/2021                                                                                                                            $       45.00                                                                                                                                                                                                               whitmer clinic
7/16/2021                                                    $           26.20                                                                                                                                                                                                                                                                                   lake nona deli
7/16/2021                                                                                                                                                                                                                 $       2.99                                                                                                                           apple
7/19/2021                                                    $            5.22                                                                                                                                                                                                                                                                                   chick fil a
7/19/2021                                                                                                                                                                                                                                                                                                                                       $        79.00   hit tap
7/19/2021                                                    $            6.97                                                                                                                                                                                                                                                                                   foxtail
7/19/2021                                                    $            1.18                                                                                                                                                                                                                                                                                   foxtail
7/19/2021                                                    $            3.50                                                                                                                                                                                                                                                                                   foxtail
7/19/2021                                                                                                                                                                                                                                                                                                                                       $        25.56   pilitas
7/21/2021                                                                                                                                                                                                                 $      25.00                                                                                                                           toons games
7/22/2021                                                                                                                                                                                                                 $       8.00                                                                                                                           toons games
7/22/2021                                                    $           33.11                                                                                                                                                                                                                                                                                   publix
7/22/2021                                                                                                                                                                                                                                                                                                                                       $         2.37   international service
7/26/2021                                                                                                                                                                                                                                                                                                                                       $        30.00   zelle
7/26/2021                                                                                                                                                                                                                                                                                                                                       $         5.37   google
7/26/2021                                                                                                                                                                                                                                                                                                                                       $        53.90   easy canvas
7/26/2021                                $          49.43                                                                                                                                                                                                                                                                                                        armandos
7/26/2021                                                    $           40.94                                                                                                                                                                                                                                                                                   publix
7/26/2021                                                                                                                                                                                                                                                                                                                                       $        89.00   pilates
7/26/2021                                                    $           14.00                                                                                                                                                                                                                                                                                   shipt
7/26/2021                                                    $           16.36                                                                                                                                                                                                                                                                                   publix
7/26/2021                                                    $           13.25                                                                                                                                                                                                                                                                                   veg n out
7/26/2021                                                    $           21.28                                                                                                                                                                                                                                                                                   chick fil a
7/26/2021                                                                                                                                                                                                                                                                                                                                       $        10.98   apple
7/26/2021                                                                                                                                                                                                                                                              $      31.94                                                                              top dog
7/26/2021                                                                                                                                                                                                                                                                                                                                       $       156.94   walmart
7/26/2021                                                    $            7.40                                                                                                                                                                                                                                                                                   starbucks
7/26/2021                                                    $            6.39                                                                                                                                                                                                                                                                                   pilates
7/26/2021                                                                                                                                                                                                                                                                                                                                       $        59.84   walmart
7/26/2021                                                                                                                                                                                                                                                                                                                                       $         5.00   paypal
7/26/2021                                                    $           66.28                                                                                                                                                                                                                                                                                   publix
7/26/2021                                                    $           12.99                                                                                                                                                                                                                                                                                   publix
7/26/2021                                                                                                                                                                                                                                                                                                                                        $        0.15   international service
7/27/2021                                                                                                                                                                                                                                                                                                                                       $8.52            sq kelluy
7/27/2021                                                    $            5.37                                                                                                                                                                                                                                                                                   foxtail
7/27/2021                                                                                                                                                                                                                                                                                                                                       $        90.00   cash app
7/28/2021                                                    $           20.74                                                                                                                                                                                                                                                                                   lake nona deli
7/28/2021                                                                                                                                                                                                                                                                                                                                       $         5.37   google
7/28/2021                                $          28.43                                                                                                                                                                                                                                                                                                        bolay
7/28/2021                                                                                                                                                                                                                 $       9.99                                                                                                                           microsoft
7/28/2021                                                                                                                                                                                                                                                                                                                                       $        75.75   walmart
7/28/2021                                $          20.16                                                                                                                                                                                                                                                                                                        lake nona deli
7/29/2021                                                    $            6.47                                                                                                                                                                                                                                                                                   grab n go
7/29/2021                                                    $           13.69                                                                                                                                                                                                                                                                                   plumb line cof
7/29/2021                                                    $           44.42                                                                                                                                                                                                                                                                                   publix
7/29/2021                                                    $           21.54                                                                                                                                                                                                                                                                                   wendys
7/30/2021                                                                                                                                                                                                                 $      22.75                                                                                                                           frontier
7/30/2021                                                                                                                                                                                                                                                                                                                                       $        60.00   cash app
7/30/2021                                                                                                                                                                                                                                                                                                                                       $        36.00   cash app
7/30/2021                                                                                                                                                                                                                                                                                                                                       $         2.14   google
  TOTALS    $             ‐              $         189.53    $        1,069.06               $           ‐              $        ‐   $       45.00                                                                        $    322.27                  $          ‐    $      31.94                                                             $       971.18   $                           2,628.98
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 9 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 10 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 11 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 12 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 13 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 14 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 15 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 16 of 29
                                                                                                                Case 6:21-bk-00835-KSJ                                                             DocDisbursements
                                                                                                                                                                                                         68 Filed 08/26/21                                                                Page 17 of 29
                                                                                                                                                                                                               February 2019




                                                                                   Repairs &                                              Medical/Dental                               Taxes‐Per                                                                             Vehicle
 DATE           Alimony       Charitable   Business Expenses   Food/clothing
                                                                                     Main
                                                                                                   Insurance    IRA Cont       Leases
                                                                                                                                             pymts
                                                                                                                                                           mtg pymts er Secured Paym
                                                                                                                                                                                         Prop
                                                                                                                                                                                                   Taxes‐R/E   Taxes Other   Travel & Ente   Tuition Educ    Utilities
                                                                                                                                                                                                                                                                             Expense
                                                                                                                                                                                                                                                                                        ehicle Sec Pym US Trustee Prof Fees Leal       Other                         NOTES


 #9191
 7/1/2021                                                                                                                                                                                                                                    $ 1 000.00                                                                                           huntington learning center
 7/1/2021                                                      $       42.59                                                                                                                                                                                                                                                                      liquor six
 7/1/2021                                                                                                                                                                                                                    $      11.26                                                                                                         spotify
 7/2/2021                                                                                                                                                                                                                                                                                                                          $    200.00    transfer to 9205
 7/2/2021                                                                                                                                                                                                                                                                                                                          $    150.00    transfer to 9205
 7/2/2021                                                      $        9.08                                                                                                                                                                                                                                                                      publix
 7/6/2021                                                                                                                                                                                                                                                                                                                          $    100.00    transfer to 9205
 7/6/2021                                                                                                                                                                                                                                                                                                                          $    120.00    transfer to 9205
 7/6/2021                                                                                                                                                                                                                    $      25.00                                                                                                         sunpass
 7/6/2021                                                                                                                                                                                                                                                                                                                          $    288.93    optivia
 7/6/2021                                                      $        1.85                                                                                                                                                                                                                                                                      glacier water
 7/6/2021                                                      $        1.85                                                                                                                                                                                                                                                                      glacier water
 7/6/2021                                                                                                                                                                                                                    $      29.82                                                                                                         boxi park
 7/6/2021                                  $          33.49                                                                                                                                                                                                                                                                                       bosphorous rest
 7/6/2021                                                                                                                                                                                                                    $       0.01                                                                                                         disney plus
 7/6/2021                                                                                                                                 $     119.05                                                                                                                                                                                            walgreens
 7/6/2021                                                                                                                                                                                                                                                                                                                          $     49.22    first class
 7/6/2021                                                      $       86.20                                                                                                                                                                                                                                                                      publix
 7/6/2021                                                                                                                                                                                                                    $       4.42                                                                                                         apple
 7/6/2021                                                                                                                                                                                                                    $       4.99                                                                                                         apple
 7/6/2021                                                                                                                                                                                                                    $      80.19                                                                                                         hulu
 7/6/2021                                                      $       40.12                                                                                                                                                                                                                                                                      publix
 7/6/2021                                                                                                                                                                                                                    $      25.00                                                                                                         sunpass
 7/6/2021                                                                                                                                                                                                                    $       9.03                                                                                                         prime video
 7/6/2021                                                                                                                                 $     105.00                                                                                                                                                                                            ivy session
 7/6/2021                                                      $       41.63                                                                                                                                                                                                                                                                      walmart
 7/7/2021                                                      $        9.85                                                                                                                                                                                                                                                                      jeremiahs ice creams
 7/7/2021                                                      $        6.87                                                                                                                                                                                                                                                                      jeremiahs ice creams
 7/7/2021                                                      $        2.29                                                                                                                                                                                                                                                                      jeremiahs ice creams
 7/7/2021                                                      $       43.62                                                                                                                                                                                                                                                                      publix
 7/8/2021                                                                                                                                                                                                                                                                                                                          $    100.00    transfer to 9205
 7/8/2021                                                                                                                  $ 2 000.00                                                                                                                                                                                                             check 104
 7/8/2021                                                                                                                                                                                                                                                                                                                          $    335.76    optivia
 7/8/2021                                                                                                                                                                                                                    $       9.03                                                                                                         prime video
 7/8/2021                                                                                                                                                                                                                                    $      0.90                                                                                          alexa skills
 7/9/2021                                                                                                                                                                                                                                                                                                                          $    200.00    transfer to 9205
 7/9/2021                                                                                                                                                                                                                                                                                                                          $    417.99    optivia
7/12/2021                                                                                                                  $     243.75                                                                                                                                                                                                           uhaul
7/12/2021                                                                                                                                                                                                                    $      12.41                                                                                                         prime video
7/12/2021                                                                                                                                                                                                                    $       1.99                                                                                                         apple
7/12/2021                                                                                                                                                                                                                                                                                                                          $       2.00   usa vend
7/12/2021                                                                                      $       499.29                                                                                                                                                                                                                                     geico
7/12/2021                                                                                                                                                                                                                                                   $ 252.50                                                                              OUC
7/12/2021                                                                                                                                                                                                                    $      25.00                                                                                                         sunpass
7/12/2021                                                      $       50.94                                                                                                                                                                                                                                                                      four river smoke house
7/12/2021                                                                                                                                                                                                                    $      40.89                                                                                                         amazon
7/12/2021                                                                                                                                                                                                                                                                                                                          $     17.43    amazon
7/12/2021                                                                                                                                                                                                                    $      35.66                                                                                                         kids verse
7/12/2021                                                                                                                                                                                                                    $       6.39                                                                                                         kids verse
7/14/2021                                                                                                                                                                                                                    $       3.73                                                                                                         kids verse
7/14/2021                                                      $      132.38                                                                                                                                                                                                                                                                      publix
7/14/2021                                                                                                                                                                                                                                                                                                                          $    119.77    amazon
7/14/2021                                                                                                                                                                                                                    $      23.04                                                                                                         the edison
7/15/2021                                                      $        9.49                                                                                                                                                                                                                                                                      Ghirarelli
7/15/2021                                                      $       56.60                                                                                                                                                                                                                                                                      publix
7/15/2021                                                                                                                                                                                                                                                                                                                          $     86.00    transfer to 9205
7/15/2021                                                                                                                                                                                                                                                                                                                          $     50.00    transfer to 9205
7/16/2021                                                                                                                                                                                                                                                                                                                          $     20.00    transfer to 9205
7/16/2021                                                      $       26.36                                                                                                                                                                                                                                                                      publix
7/16/2021                                                                                                                                                                                                                                                                                                                          $    300.00    transfer to 9205
7/162021                                                                                                                                                                                                                                                                                                                           $     15.00    wire transfer fee
7/19/2021                                                                                                                                                                                                                    $       1.99                                                                                                         apple
7/19/2021                                                                                                                                                                                                                                                                                                                          $     22.34    amazon
7/19/2021                                                      $       14.75                                                                                                                                                                                                                                                                      sq bowls
7/19/2021                                                                                                                                                                                                                                                                                                                          $       6.00   bobby asl
7/19/2021                                                      $       15.18                                                                                                                                                                                                                                                                      fruita bowls
7/19/2021                                                                                                                                                                                                                    $       2.99                                                                                                         apple
7/19/2021                                                      $      318.59                                                                                                                                                                                                                                                                      target
7/19/2021                                                                                                                                                                                                                                                                                                                          $     35.00    jacka s barber
7/19/2021                                                      $       11.19                                                                                                                                                                                                                                                                      jurassic beer
7/19/2021                                                                                                                                                                                                                    $      10.00                                                                                                         entertainme
7/19/2021                                  $        100.59                                                                                                                                                                                                                                                                                        big fire
7/19/2021                                                                                                                                                                                                                    $      25.00                                                                                                         sunpass
7/19/2021                                                      $       12.03                                                                                                                                                                                                                                                                      coke icon
7/19/2021                                                                                                                                                                                                                                                                                                                          $     11.70    amazon
7/19/2021                                  $        114.04                                                                                                                                                                                                                                                                                        meto sushi
7/19/2021                                                      $        1.85                                                                                                                                                                                                                                                                      glacier water
7/19/2021                                                      $        1.85                                                                                                                                                                                                                                                                      glacier water
7/19/2021                                                      $      101.83                                                                                                                                                                                                                                                                      publix
7/20/2021                                                                                                                                                                                                                                                                                                                          $      4.51    amazon
7/20/2021                                                                                                                                                                                                                                                                                                                          $    100.00    transfer to 9205
7/21/2021                                                                                                                                                                                                                                                                                                                          $    105.00    Ivy session
7/21/2021                                                                                                                                                                                                                                                                                                                          $     15.94    amazon
7/21/2021                                                      $       11.17                                                                                                                                                                                                                                                                      firehouse
7/22/2021                                                                                                                                                                                                                                                                                                                          $     72.81    viocg
7/22/2021                                                                                                                                                                                                                                                                $     278.96                                                             safeco
7/22/2021                                                      $       36.84                                                                                                                                                                                                                                                                      publix
7/21/2020                                                                                                                                                                                                                                                                                                                          $    400.00    transfer to 9205
7/22/2021                                                                                                                                                                                                                    $      22.58                                                                                                         prime video
7/22/2021                                                                                                                                                                                                                    $      13.54                                                                                                         prime video
7/23/2021                                                                                                                                 $      59.00                                                                                                                                                                                            joint
7/26/2021                                                                                                                                                                                                                    $      25.00                                                                                                         sunpass
7/26/2021                                                                                                                                                                                                                    $       6.77                                                                                                         prime video
7/26/2021                                                                                                                                 $     253.33                                                                                                                                                                                            endo surgical
7/26/2021                                                                                                                                 $     105.33                                                                                                                                                                                            endo surgical
7/26/2021                                  $          11.33                                                                                                                                                                                                                                                                                       park pizza
7/26/2021                                  $          96.86                                                                                                                                                                                                                                                                                       cuba l bre
7/26/2021                                                                                                                                                                                                                                                                                                                          $     10.00    point O
7/26/2021                                                                                                                                                                                                                                                                                                                          $    200.00    transfer to 9205
7/26/2021                                                      $       84.36                                                                                                                                                                                                                                                                      publix
7/26/2021                                                      $        1.85                                                                                                                                                                                                                                                                      glacier water
7/27/2021                                                                                                                                                                                                                    $      14.36                                                                                                         apple
7/27/2021                                                                                                                                                                                                                    $      17.47                                                                                                         amazon
7/27/2021                                                                                                                                                                                                                    $      98.76                                                                                                         annual pass
7/27/2021                                                                                                                                                                                                                    $      25.00                                                                                                         sunpass
7/27/2021                                                      $        8.84                                                                                                                                                                                                                                                                      publix
7/27/2021                                                                                                                                                                                                                                                                                                                          $     50.00    transfer to 9205
7/28/2021                                                                                                                                                                                                                    $      17.03                                                                                                         amazon
7/28/2021                                                                                                                                                                                                                                                                $      31.94                                                             top dog
7/28/2021                                                                                                                                                                                                                                                                                                                          $     50.00    transfer to 9205
7/28/2021                                                                                                                                                                                                                                                                                                                          $    250.00    transfer to 9205
7/28/2021                                                                                                                                                                                                                                                                                                                          $     15.00    wire transfer fee
7/29/2021                                  $        111.41                                                                                                                                                                                                                                                                                        armandos
7/29/2021                                                                                                                                 $      10.62                                                                                                                                                                                            walmart
7/30/2021                                                      $        4.04                                                                                                                                                                                                                                                                      dunkin donuts
 7/6/2021                                                      $       21.99                                                                                                                                                                                                                                                                      Publix
7/21/2020                                                                      $       64.90                                                                                                                                                                                                                                                      Lowes purchase
7/26/2020                                                                                                                                                                                                                    $     16.18                                                                                                          Amazon audible
  TOTALS    $             ‐   $     ‐      $        467.72     $    1 208.08   $       64.90   $       499.29              $ 2 243.75     $     652.33                                                                       $    644.53     $ 1 000.90     $ 252.50     $     310.90   $        ‐     $      ‐     $      ‐       $ 3 920.40     $                            11 265.30
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 18 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 19 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 20 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 21 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 22 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 23 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 24 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 25 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 26 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 27 of 29
Case 6:21-bk-00835-KSJ   Doc 68   Filed 08/26/21   Page 28 of 29
                            Case 6:21-bk-00835-KSJ                                       Doc 68               Filed 08/26/21                      Page 29 of 29
MONTHLY OPERATING REPORT -                                                                                                                               ATTACHMENT NO. 5
INDIVIDUAL


                                  ACCOUNTS PAYABLE RECONCILIATION (Post-Petition Only)
                                                                                        Month                       Month                      Month


Accounts Payable Beginning Balance*                                                 n/a
 Plus: New Indebtedness During the Month
 Less: Amount Paid on Acct. Payables in Month
 Adjustments or WriteOffs**
Accounts Payable Ending Balance

* The beginning A/P liability should represent the liability from the prior month, or if this is the first report, the amount should be zero
**Attach explanation for any adjustment or write-off.


                                                        ACCOUNTS PAYABLE LISTING
[List all bills or invoices incurred since the filing of the petition (Post-Petition Only) and have NOT been paid]***
                                                                                         Date                     Days
             Vendor & Description of Bill/Invoice                                      Incurred                Outstanding                 Amount




*** List any additional payables on a separate sheet and attach to this schedule.




                       POST-PETITION STATUS OF SECURED NOTES, LEASES, AND ADEQUATE PROTECTION PAYMENTS
                                                     Scheduled     Total Past Due                                                                                 Total Number
                                                   Monthly Payment    From Prior  Amount Paid  Total Unpaid                                                       of Payments
             Name of Secured Creditor / Lessor           Due           Month(s)   During Month Postpetition                                                         Past Due
